IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


NICHOLAS THOMPSON,              : No. 80 WM 2017
                                :
               Petitioner       :
                                :
                                :
          v.                    :
                                :
                                :
ERIE COUNTY CLERK OF COURTS AND :
COURT STENOGRAPHER,             :
                                :
               Respondents      :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.